Hatch, J.:
The facts upon which the relator’s right is to be determined are conceded, and the question presented for our solution is purely one of law. The relator was appointed upon the police force of the city of Hew York in 1870, and served thereon until October 17, 1893, holding at that time the rank of a detective sergeant. On the last-named date he was, upon his own application, relieved and dismissed from the force, and was placed upon the roll of the police pension fund of such police force, and thereafter received a pension up to the 1st day of January, 1898, at the rate of $1,000 a year. After the relator’s retirement from such police force, he went to reside in the town of Hew Utrecht, and subsequently became a captain of police upon the police force of such town. By chapter 451 of the Laws of 1894 this town was abolished, and its territory was annexed to the city of Brooklyn. By the terms of this act the relator became eligible for appointment upon the police force of the city of Brooklyn, and he was subsequently appointed a patrolman upon such force, continuing to serve thereon until the 1st day of'January, 1898. On the latter date the city of Brooklyn was consolidated into the Greater Hew York. By section 278 of the Greater Hew York charter (Laws of 1897, chap. 378), the members of the police force of the city of Brooklyn were transferred to, and made members of, the police force of the greater city of Hew York. Under the transfer thus effected, the relator became a patrolman upon such police force, and, as such patrolman, is now in service thereon.
The act by virtue of which the relator was retired from the police-force in 1893 and pensioned (Laws of 1882, chap. 410, § 307), required, in order to entitle the applicant to retirement from the force and to receive a pension, that he should have performed police duty for a period of twenty years and upwards, and that the board of surgeons should certify that the applicant was permanently disabled and untit for police duty. When these conditions concurred, *421the relator became entitled to the retirement and pension for and ■during the term of his natural life, and the same was not to be “ revoked, repealed or diminished.” These conditions were found ■existent in the relator’s case. The act granting the pension in nowise limited the exertions which the relator might thereafter put forth to add to his income, nor did it circumscribe the character •of employment in which he might engage. He was as free to act in these respects as though he were in receipt of no pension, so far as any limitation by this act was concerned, or otherwise. The relator, therefore, had the clear legal right to seek for employment upon the police force of the town of Hew Utrecht, and accept the same, without in anywise impairing his right to the pension he •enjoyed by reason of service rendered upon the police force of Hew York. It was not of the relator’s seeking that the town of Hew Utrecht was abolished and its police force authorized to be merged into that of the city of Brooklyn. This was a part of the public policy of the State, and was secured by legislative action. The relator,- by availing himself of the benefits of such act, did not thereby surrender any of his rights which he had before enjoyed, except such as followed by change in the grade of his employment. Service upon the police force of Brooklyn secured to the relator the benefits to be derived therefrom, and in nowise changed his status in respect to the police force of the city of Hew York. This court has already held that the act annexing the territory of Hew Utrecht ■did not change the status of the persons affected thereby, but sought, •as far as possible, to preserve such status. (People ex rel. White v. York, 35 App. Div. 305.) This being the relator’s position at the time of the adoption of the Greater Hew York charter, has such act, and the transfer of the relator thereunder, worked any change ? As we have already observed, the former act of consolidation was mot the product of the action of the relator, and his relation to the act creating the greater city of Hew York was not different. The act working the change in the police force of the city of Brooklyn and merging it in that of Hew York did not in terms work any -forfeiture of any right then possessed by the relator. So far as that uct in terms provides, it recognized the status of the relator as a ^patrolman, and in no wise assumed to change his status in any other respect. In other words, it took him as it found him ; and it would *422be a somewhat singular doctrine if, in, order to accept an act, which in part at least was passed to secure his tenure in office, he were required to surender a private right already assured to him by reason of other considerations. Does the fact of change to service under the consolidated city create a condition so irreconcilable as to require the relator to surrender one or the other of his present rights ?
. The condition created, whereby the relator serves as a patrolman, receives pay as such, and also draws a pension, may be conceded to be somewhat of an anomaly; but such condition is created by act of law and results from the consolidation of the several municipalities. It would in no sense be anomalous if the service were rendered by the relator as patrolman in another jurisdiction,, and the anomaly ought not to defeat the right if it cannot be assailed upon other grounds. It is by no act of his that the present condition has been produced ; and in all that he has done he has simply exercised his legal rights. The pension which has been awarded was based upon service already rendered, having no connection with that which he is now rendering, except in the fact that both are-similar in character and in part within the same jurisdiction. The disability was determined at the time when the pension was awarded. There is, therefore, nothing in the present service which was considered or could have been considered in awarding the pension. If this be so, it is difficult now to understand why he should be sacrificed in this regard when nothing which he is now doing furnished the basis for the pension which he now enjoys, either as ground for-withholding or granting. It is quite likely that, in contemplation of the act granting this pension when it was awarded, it was assumed that connection with the police force was forever at an end, as it. would seem to be based upon permanent unfitness for such service. But the act itself under which the pension was given created no-such condition. The pension is awarded for past services and disability, and the present service takes none of that away. When, the Legislature saw fit to pass a statute which placed the relator in a. legal employment, and offered to him its benefits, we think lie-might accept the same without forfeiture of any emolument which he then had the legal right to en joy. The claimed contingency,, that the relator may by continual service come in time to have a right to another pension, is without foundation. It is the evident *423contemplation of the police pension laws (§§ 354, 355, Greater New York charter) that but one pension shall be received, the amount of which is fixed, and cannot be increased. The reception of this sum, once granted, we think would clearly limit any right to receive the same by virtue of any further service. As to that already granted, we think the relator entitled to enjoy it, and that his subsequent transfer, by virtue of legislative action, to the police force of the city of New York, did not have the effect of revoking it.
The order should, therefore, be affirmed.
All concurred, except ^artlett, J., -who dissented, on the ground that the relator lost all right to the continuance of his pension upon accepting employment in the police force of the Greater New York.
Order affirmed, with ten dollars costs and disbursements.